Case 2:20-cv-00013-SPC-NPM Document 49 Filed 09/14/20 Page 1 of 2 PageID 553




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                   Ft. Myers Division

SIERRA CLUB and ENVIRONMENTAL                          )
CONFEDERATION OF SOUTHWEST FLORIDA,                    )
                                                       )
               Plaintiffs                              )
                                                       )
        v.                                             )        Case No. 2:20-cv-00013
                                                       )
U.S. FISH AND WILDLIFE SERVICE;                        )
AURELIA SKIPWITH, as Director of the U.S. Fish         )
and Wildlife Service; FLORIDA DEPARTMENT OF            )
TRANSPORTATION; KEVIN J. THIBAULT, as                  )
Secretary of the Florida Department of Transportation; )
U.S. ARMY CORPS OF ENGINEERS; and TODD T.              )
SEMONITE, as Chief Engineer and Commanding General )
of the U.S. Army Corps of Engineers,                   )
                                                       )
               Defendants.                             )
________________________________________________)

                    FEDERAL DEFENDANTS’ CONSENT TO
           PLAINTIFFS’ MOTION FOR EXTENSION OF TIME (ECF No. 47)

       Federal Defendants U.S. Fish and Wildlife Service, Aurelia Skipwith, in her official

capacity as Director of the U.S. Fish and Wildlife Service, U.S. Army Corps of Engineers, and

Todd T. Semonite, in his official capacity as Chief Engineer and Commanding General of the

U.S. Army Corps of Engineers, by and through undersigned counsel, hereby consent to the relief

requested in Plaintiffs’ Motion for Extension of Time (ECF No. 47).

       Respectfully submitted, this 14th day of September, 2020.

                                            JEAN E. WILLIAMS
                                            Deputy Assistant Attorney General
                                            Environment and Natural Resources Division
                                            United States Department of Justice

                                            /s/ Mark Arthur Brown
                                            MARK ARTHUR BROWN (FL Bar 099504)
                                            Wildlife and Marine Resources Section
                                            4 Constitution Square
Case 2:20-cv-00013-SPC-NPM Document 49 Filed 09/14/20 Page 2 of 2 PageID 554



                                            150 M Street, N.E.
                                            Washington, D.C. 20002
                                            Tel: 202-305-0204
                                            Email: mark.brown@usdoj.gov


Of Counsel:

Joshua R. Holmes
Alexandra M. Holliday
Assistant District Counsel
U.S. Army Corps of Engineers
701 San Marco Boulevard
Jacksonville, Florida 32207
Joshua.R.Holmes@usace.army.mil
Alexandra.M.Holliday@usace.army.mil

Helen Speights
Attorney-Adviser
Office of the Regional Solicitor
Southeast Region
75 Spring Street SW, Suite 304
Atlanta, GA 30303
helen.speights@sol.doi.gov

                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 14th day of September 2020, I filed the foregoing using

the United States District Court CM/ECF system, which caused all counsel of record to be served

electronically.

                                      /s/ Mark Arthur Brown




                                               2
